Exhibit 10.1

NINTH AMENDMENT

TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT

THIS NINTH AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT (this
“Amendment”) is made and entered into as of March 11, 2008, by and among PNA
Group, Inc., a Delaware corporation and successor by merger to Travel Merger
Corporation (“PNA”), Smith Pipe & Steel Company, an Arizona corporation
(“Smith”), Infra-Metals Co., a Georgia corporation (“Infra-Metals”), Feralloy
Corporation, a Delaware corporation (“Feralloy”), Delta Steel, L.P., a Texas
limited partnership (“Delta Steel”), Delta GP, L.L.C., a Texas limited liability
company (“Delta GP”), Delta LP, L.L.C., a Delaware limited liability company
(“Delta LP”), Delnor Corporation, a Texas corporation (“Delnor”), Metals Supply
Company, Ltd., a Texas limited partnership (“Metals Supply”), MSC Management,
Inc., a Texas corporation (“MSC”), Precision Flamecutting and Steel, L.P., a
Texas limited partnership (“PFS”), and Precision GP Holding, LLC, a Delaware
limited liability company (“NewLLC”; PNA, Smith, Infra-Metals, Feralloy, Delta
Steel, Delta GP, Delta LP, Delnor, Metals Supply, MSC, PFS and NewLLC are
hereinafter referred to collectively as “Borrowers” and each individually as a
“Borrower”); the Lenders (as defined in the Credit Agreement (defined below))
party hereto; and Bank of America, N.A., a national banking association, as
collateral and administrative agent for the Lenders (together with its
successors in such capacity, “Administrative Agent”).

Recitals:

Administrative Agent, Lenders, and Borrowers are parties to a certain Amended
and Restated Credit and Security Agreement dated May 9, 2006, as amended by that
certain First Consent Letter and First Amendment to Amended and Restated Credit
and Security Agreement dated May 31, 2006, as further amended and supplemented
by that certain Joinder Agreement and Supplement to Amended and Restated Credit
and Security Agreement dated May 31, 2006, as further amended by that certain
Second Consent Letter and Second Amendment to Amended and Restated Credit and
Security Agreement dated June 23, 2006, as further amended by that certain Third
Amendment to Amended and Restated Credit and Security Agreement dated July 13,
2006, as further amended and supplemented by that certain Joinder Agreement for
Revolver Commitment dated July 13, 2006, as further amended by that certain
Third Consent Letter and Fourth Amendment to Amended and Restated Credit and
Security Agreement dated August 10, 2006, as further amended and supplemented by
that certain Joinder Agreement and Supplement to Amended and Restated Credit and
Security Agreement dated as of August 10, 2006, as further amended by that
certain Fifth Amendment to Amended and Restated Credit and Security Agreement
dated November 15, 2006, as further amended by that certain Fourth Consent
Letter and Sixth Amendment to Amended and Restated Credit and Security Agreement
dated January 29, 2007, as further amended by that certain letter agreement
(which letter agreement is the fifth consent and seventh amendment to the
Amended and Restated Credit and Security Agreement) dated March 23, 2007, as
further amended by that certain Sixth Consent and Eighth Amendment to Amended
and Restated Credit and Security Agreement dated December 24, 2007, and as
further amended and supplemented by that certain Joinder Agreement and
Supplement to Amended and Restated Credit and Security Agreement dated
December 24, 2007 (and as further amended, restated, supplemented or otherwise
modified at any time, the “Credit Agreement”), pursuant to which Lenders have
made certain loans and other financial accommodations to Borrowers.

Borrowers have requested that Administrative Agent and Lenders agree to, and
upon the terms and subject to the conditions contained herein Administrative
Agent and Lenders are willing to agree to, certain amendments to the Credit
Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, for TEN DOLLARS ($10.00) in hand paid and other good and
valuable consideration, the receipt and sufficiency of which are hereby
severally acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Definitions. Each capitalized term used in this Amendment, unless otherwise
defined herein, shall have the meaning ascribed to such term in the Credit
Agreement.

2. Amendments to Credit Agreement. Subject to the satisfaction of each of the
conditions precedent set forth in Section 3 hereof and the other terms contained
herein, the Credit Agreement is hereby amended as follows:

(a) By deleting the table set forth in the definition of “Applicable Margin”
contained in Section 1.1 of the Credit Agreement in its entirety and by
substituting in lieu thereof the following:

 

Level

  

Consolidated Fixed Charge Coverage Ratio

   Base Rate
Loans     LIBOR
Loans     Unused Line
Fee   I    Less than 1.25 to 1.0    1.00 %   2.50 %   0.375 % II   

If equal to or greater than

1.25 to 1.0 but less than

1.50 to 1.0

   0.75 %   2.25 %   0.375 % III   

If equal to or greater than

1.50 to 1.0 but less than

2.0 to 1.0

   0.50 %   2.00 %   0.375 % IV   

If equal to or greater than

2.0 to 1.0 but less than

2.50 to 1.0

   0.25 %   1.75 %   0.250 % V   

If equal to or greater than

2.50 to 1.0

   0.25 %   1.50 %   0.250 %

(b) By deleting the definition of “Maximum Inventory Loan Amount” contained in
Section 1.1 of the Credit Agreement in its entirety and by substituting in lieu
thereof the following:

Maximum Inventory Loan Amount - The amount equal to the sum of (a) $260,000,000,
plus (b) the amount equal to sixty percent (60%) of any increase in the Revolver
Commitments pursuant to Section 2.1.8 hereof after the date of this Amendment
(but not to exceed $75,000,000), minus (c) the amount equal to sixty percent
(60%) of any decrease in the Revolver Commitments pursuant to Section 2.1.5
hereof after the date of this Amendment.

(c) By deleting the definition of “New LLC” contained in Section 1.1 of the
Credit Agreement in its entirety and by substituting in lieu thereof the
following:

NewLLC - Precision GP Holding, LLC, a Delaware limited liability company.

 

2



--------------------------------------------------------------------------------

(d) By adding to Section 1.1 of the Credit Agreement, in proper alphabetical
sequence, the following new definition of “Permitted Acquisition”:

Permitted Acquisition - an acquisition by a Borrower of all or any portion of
the Equity Interests or other Property (other than acquisitions of Property that
are exceptions to the general prohibition on investments described in clauses
(i) through (v) of the definition of “Restricted Investment” contained in this
Agreement) of any Person organized under the laws of the United States or any
state thereof, provided, that such acquisition satisfies each of the following
conditions as determined by Administrative Agent in its sole discretion:

(i) in the case of an acquisition of Equity Interests, or all or substantially
all of the Property, of any Person, such Person is engaged primarily in (a) one
or more businesses in which Borrowers are engaged, or (b) one or more businesses
or activities substantially similar, related or incidental thereto;

(ii) Availability at the time of such acquisition and Availability on a pro
forma basis after giving effect to such acquisition are each no less than
$55,000,000;

(iii) If the aggregate consideration to be paid by Borrowers and their
Subsidiaries in connection with such acquisition (including, without limitation,
the amount of any assumed liabilities, earn-outs (whether or not earned), and
payments constituting the purchase price) exceeds $75,000,000, then, both before
and after giving pro forma effect to such acquisition, the Consolidated Fixed
Charge Coverage Ratio, calculated for the twelve (12) fiscal months ending as of
the last day of the most recent fiscal month for which Borrowers have delivered
financial statements as required under Section 10.1.3 of this Agreement, is no
less than 1.10 to 1.00;

(iv) Borrowers have made available to Administrative Agent:

(a) not later than seven (7) Business Days (or such shorter period as
Administrative Agent may agree in its discretion) prior to the proposed date of
such acquisition, (1) copies of lien search results with respect to such
acquired Property, (2) a reasonably detailed description of such acquisition,
(3) copies of the latest drafts of the agreements and other documents to be
executed and delivered by Borrowers and such Person in connection with such
acquisition (including but not limited to the purchase and sale agreement with
all schedules and exhibits thereto), (4) historical financial statements with
respect to such acquired Property (to the extent available), (5) if requested by
Administrative Agent, copies of other due diligence information obtained or
prepared by Borrowers in connection with such acquisition, (6) if prepared and,
in any event, if compliance under clause (iii) of this definition is required,
pro forma financial statements giving effect to such acquisition, and (7) such
other information as Administrative Agent may reasonably request; and

(b) as and when available, updated drafts of the agreements and other documents
referenced in clause (iv)(a)(3) of this definition; and

 

3



--------------------------------------------------------------------------------

(c) contemporaneously with such acquisition, copies of the final executed
agreements and documents referenced in clause (iv)(a)(3) of this definition;

(v) both before and after giving pro forma effect to such acquisition, Borrowers
and their Subsidiaries (including any Person that becomes a Subsidiary as a
result of such acquisition) shall be Solvent on a consolidated basis; and
Administrative Agent shall have received evidence satisfactory to it that such
condition has been satisfied, unless in connection with such acquisition
Administrative Agent has waived the requirement that such evidence be received;

(vi) with respect to any Property acquired in such acquisition (but, in any
event, excluding interests in any joint venture to the extent that the joint
venture agreement of such joint venture prohibits the pledge of such interests),
Borrowers shall, subject to Sections 7.3.1, 7.7 and 7.8 of this Agreement and
any exceptions contained in any of such Security Documents, have (X) executed
and delivered to Administrative Agent such amendments or supplements to the
relevant Security Documents or such other documents as Administrative Agent
deems necessary or advisable to grant to Administrative Agent, for the benefit
of the Secured Parties, a Lien on such Property, and (Y) taken all actions
necessary or advisable to cause such Lien to be duly perfected to the extent
required by such Security Documents in accordance with all Applicable Laws,
including but not limited to the filing of financing statements in such
jurisdictions as Administrative Agent requests; provided, that Administrative
Agent may, in its sole discretion and on a case by case basis, allow Borrowers
to comply with the requirements of this subsection (vi) during a period of time
following the closing of such acquisition as determined by Administrative Agent;

(vii) with respect to any Person that becomes a Subsidiary of any Borrower as a
result of such acquisition, Borrowers and such Person shall have,
contemporaneously with the consummation of such acquisition, (a) executed and
delivered to Administrative Agent such amendments to the relevant Pledge
Agreements or other Security Documents as Administrative Agent reasonably deems
necessary or advisable to grant to Administrative Agent, for the benefit of the
Secured Parties, a Lien on all Equity Interests in such Person that are owned by
any Borrower (provided that, in no event shall more than sixty-six percent
(66%) of the Equity Interests in any Foreign Subsidiary be required to be so
pledged), and (b) delivered to Administrative Agent each certificate
representing such Equity Interests, together with undated irrevocable powers
executed and delivered in blank by a duly authorized officer of such Person or
the applicable Borrower, as the case may be;

(viii) with respect to any Person that becomes a Subsidiary of any Borrower as a
result of such acquisition, Borrowers and such Person shall have,
contemporaneously with the consummation of such acquisition, (a) at the option
of Administrative Agent, either (1) executed and delivered to Administrative
Agent a joinder agreement to this Agreement and such other documents (including,
if requested by Administrative Agent, an amendment to any Hedging Agreement to
add such Person as a party thereto) as Administrative Agent deems necessary or
advisable to add such Person as an additional “Borrower” hereunder and to grant
to Administrative Agent a Lien on such Person’s assets, or (2) executed

 

4



--------------------------------------------------------------------------------

and delivered to Administrative Agent a Guaranty and such other documents as
Administrative Agent deems necessary or advisable to add such Person as an
additional “Guarantor” of the Obligations hereunder and to grant to
Administrative Agent a Lien on such Person’s assets, and (b) taken all actions
necessary or advisable to cause the Liens created by such Security Documents to
be duly perfected to the extent required by such Security Documents in
accordance with all Applicable Laws, including but not limited to the filing of
financing statements in such jurisdictions as Administrative Agent requests;
provided, that Administrative Agent may, in its sole discretion and on a case by
case basis, allow Borrowers to comply with the requirements of this subsection
(viii) during a period of time following the closing of such acquisition as
determined by Administrative Agent;

(ix) if requested by Administrative Agent, Borrowers shall have delivered to
Administrative Agent legal opinions relating to the matters described in
clauses (vi), (vii) and (viii) immediately preceding, which legal opinions shall
be in form and substance, and from counsel, satisfactory to Administrative Agent
in its sole discretion;

(x) Notwithstanding anything to the contrary contained in Section 8.1.1 of this
Agreement, Borrowers shall have given Administrative Agent at least seven
(7) Business Days prior written notice of any new business location at which
tangible items of Collateral will be located as a result of such acquisition;
and

(xi) no Default or Event of Default has occurred and is continuing or would
result from such acquisition;

and provided further, that no portion of any Property acquired as part of a
Permitted Acquisition shall constitute either Eligible Inventory or an Eligible
Receivable unless and until Administrative Agent has completed such field
examinations of such Property and the books, records and other information with
respect to such Property as Administrative Agent may require, the results of
which shall be satisfactory to Administrative Agent in its sole discretion, such
Property is owned by a “Borrower” hereunder, and Administrative Agent has
determined in its reasonable credit judgment that such Property is otherwise
eligible for use in calculating the Borrowing Base.

(e) By adding to Section 1.1 of the Credit Agreement, in proper alphabetical
sequence, the following new definition of “Permitted Acquisition Debt”:

Permitted Acquisition Debt - unsecured Subordinated Debt of any Borrower owed to
the seller in a Permitted Acquisition constituting part of the purchase price
thereof (provided that, the payment of all or any portion of such Subordinated
Debt may be supported by a Letter of Credit or an unsecured letter of credit to
the extent that the issuance thereof is otherwise permitted under this
Agreement).

(f) By adding to Section 1.1 of the Credit Agreement, in proper alphabetical
sequence, the following new definition of “Permitted Development Bond Debt”:

Permitted Development Bond Debt - Debt in an aggregate principal amount not to
exceed $10,500,000 at any time owing by Borrowers and their Subsidiaries to
agencies of the State of Ohio or local jurisdictions thereof in connection with
the financing of Borrowers’ facility located in New Boston, Ohio; provided, that
(a) Administrative Agent shall have been provided copies of the documentation
for such financing and shall be satisfied that such documentation does not
contain covenants more restrictive than those contained in this Agreement and
such financing shall not create a Default under this Agreement, (b) such
financing shall not create a default under any debt document other than this
Agreement to which any Borrower or Subsidiary of a Borrower is party, (c) such
Debt shall have a stated maturity that is at least one hundred eighty (180) days
after the Term, and (d) such Debt shall not have a scheduled amortization of
less than fifteen (15) years (or such other term as may be approved by
Administrative Agent in its sole discretion).

 

5



--------------------------------------------------------------------------------

(g) By deleting the definition of “Restricted Investment” contained in
Section 1.1 of the Credit Agreement in its entirety and by substituting in lieu
thereof the following:

Restricted Investment - any acquisition of Property by a Borrower or any of its
Subsidiaries in exchange for cash or other Property, whether in the form of an
acquisition of Equity Interests or Debt, or the purchase or acquisition by such
Borrower or any of its Subsidiaries of any other Property, or a loan, advance,
capital contribution or subscription, except acquisitions of the following:
(i) fixed assets to be used in the Ordinary Course of Business of such Borrower
or any of its Subsidiaries so long as the acquisition costs thereof constitute
Capital Expenditures permitted hereunder; (ii) goods held for sale or lease or
to be used in the manufacture of goods or the provision of services by such
Borrower or any of its Subsidiaries in the Ordinary Course of Business;
(iii) Current Assets arising from the sale or lease of goods or the rendition of
services in the Ordinary Course of Business of such Borrower or any of its
Subsidiaries; (iv) Cash Equivalents to the extent they are not subject to rights
of offset in favor of any Person other than an Agent or a Lender; (v) loans and
other advances of money to the extent not prohibited by Section 10.2.2; and
(vi) Property acquired as part of a Permitted Acquisition.

(h) By deleting the definition of “Revolver Commitment” contained in Section 1.1
of the Credit Agreement in its entirety and by substituting in lieu thereof the
following:

Revolver Commitment - at any date for any Lender, the obligation of such Lender
to make Revolver Loans and to purchase participations in LC Obligations pursuant
to the terms and conditions of this Agreement, which shall be the principal
amount set forth opposite such Lender’s name under the heading “Revolver
Commitment” in Schedule 1 attached hereto or the signature page of the
Assignment and Acceptance by which it became a Lender, as modified from time to
time pursuant to the terms of this Agreement or to give effect to any applicable
Assignment and Acceptance; and “Revolver Commitments” means the aggregate
principal amount of the Revolver Commitments of all Lenders, the maximum amount
of which shall be $425,000,000, as reduced from time to time pursuant to
Section 2.1.5 hereof or increased from time to time pursuant to Section 2.1.8
hereof.

(i) By deleting clause (d) of Section 2.1.8(i) of the Credit Agreement in its
entirety and by substituting in lieu thereof the following:

(d) in no event shall the addition of any Lender or Lenders or the increase in
the Revolver Commitment of any Lender under this Section 2.1.8 increase the
aggregate Revolver Commitments (i) in any single instance by less than
$5,000,000 or (ii) to an aggregate amount greater than $550,000,000 less the
amount of any voluntary reductions under Section 2.1.5 hereof.

 

6



--------------------------------------------------------------------------------

(j) By deleting the penultimate sentence of Section 7.3.1 of the Credit
Agreement in its entirety and by substituting in lieu thereof the following:

Notwithstanding the foregoing, in no event shall Borrowers encumber, pledge,
grant or permit a Lien in or assign any Real Estate (except for Borrowers’ Real
Estate located in New Boston, Ohio, which Real Estate shall not be subject to
this Section 7.3.1 so long as it secures, pursuant to Permitted Liens, the
Permitted Development Bond Debt) in favor of a Person other than Administrative
Agent.

(k) By amending the first sentence of Section 8.1.1 of the Credit Agreement by
deleting the period at the end thereof and substituting in lieu thereof the
following:

and (iii) locate and maintain Collateral at new locations acquired as part of
Permitted Acquisitions so long as Borrowers have given Administrative Agent at
least seven (7) Business Days prior written notice of such new locations and
Borrowers shall have complied with the requirements specified in the definition
of “Permitted Acquisitions” with respect to such Collateral and new locations.

(l) By deleting the fourth sentence of Section 9.1.4 of the Credit Agreement in
its entirety and by substituting in lieu thereof the following:

Except as permitted under Section 10.2.7 hereof, since the date of the financial
statements of Borrowers referred to in Section 9.1.9 hereof, no Borrower has
made, or obligated itself to make, any Distribution.

(m) By deleting the second sentence of Section 9.1.5 of the Credit Agreement in
its entirety and by substituting in lieu thereof the following:

Except as set forth on Schedule 9.1.5 or pursuant to a Permitted Acquisition, no
Borrower nor any of its Subsidiaries has been the surviving corporation of a
merger or consolidation or acquired all or substantially of the assets of any
Person.

(n) By deleting the first clause of the first sentence of Section 10.2.1 of the
Credit Agreement it its entirety and by substituting in lieu thereof the
following:

Merge, reorganize, consolidate or amalgamate with any Person, or liquidate, wind
up its affairs or dissolve itself, in each case whether in a single transaction
or in a series of related transactions, except for mergers (i) in connection
with a Permitted Acquisition, provided that, if such Permitted Acquisition
involves a Borrower, then such Borrower shall be the surviving Person, and
(b) of any Borrower with another Borrower;

(o) By deleting Section 10.2.3(iii) of the Credit Agreement in its entirety and
by substituting in lieu thereof the following:

(iii) Permitted Purchase Money Debt, Permitted Acquisition Debt, and Permitted
Development Bond Debt;

 

7



--------------------------------------------------------------------------------

(p) By deleting Section 10.2.5(xv) of the Credit Agreement in its entirety and
by substituting in lieu thereof the following:

(xv) Liens upon the Real Estate (including building fixtures and trade fixtures
thereon) of Borrowers and their Subsidiaries located in New Boston, Ohio, to the
extent that such Liens secure Permitted Development Bond Debt pursuant to
documentation satisfactory to Administrative Agent; and

(xvi) such other Liens as Administrative Agent and the Required Lenders in their
sole discretion may hereafter approve in writing.

(q) By deleting Section 10.2.9 of the Credit Agreement in its entirety and by
substituting in lieu thereof the following:

10.2.9. Capital Expenditures. Make Capital Expenditures (including expenditures
by way of capitalized leases) which in the aggregate, as to all Borrowers and
their Subsidiaries, exceed $20,000,000 during any Fiscal Year (or, in the case
of the Fiscal Year ending December 31, 2008, $45,000,000 in accordance with the
budget previously delivered to Administrative Agent and Lenders); provided,
that, to the extent the amount of Capital Expenditures permitted to be made in
any Fiscal Year after the Fiscal Year ended December 31, 2007, pursuant to this
section exceeds the aggregate amount of Capital Expenditures actually made
during such Fiscal Year under this section (other than Capital Expenditures
permitted pursuant to any amount carried forward from the prior Fiscal Year
pursuant to this proviso), such excess (not to exceed $25,000,000 in the case of
any carry forward from the Fiscal Year ending December 31, 2008) may be carried
forward to (but only to) the next succeeding Fiscal Year (any such amount to be
certified by Borrowers to Administrative Agent in the Compliance Certificate
delivered for the last Fiscal Quarter of such Fiscal Year, and, except as
provided in the next proviso of this sentence, any such amount carried forward
to a succeeding Fiscal Year shall be deemed to be used prior to Borrowers and
their Subsidiaries using the amount of Capital Expenditures permitted by this
section without giving effect to such carry-forward); provided further, that, to
the extent that there is any carry-forward from the Fiscal Year ending
December 31, 2008, to the Fiscal Year ending December 31, 2009, no portion of
such carried-forward amount shall be used for any Capital Expenditures other
than those projects budgeted for the 2008 and 2009 Fiscal Years previously
disclosed to Administrative Agent and Lenders, with such modifications to such
budgeted expenditures as shall be approved by Administrative Agent in its
reasonable discretion, and the amount of any such carry-forward to the Fiscal
Year ending December 31, 2009, shall be deemed used only when used for such
budgeted purposes and any other Capital Expenditures made during such year shall
be allocated to the $20,000,000 amount permitted for such Fiscal Year (without
giving effect to the carry-forward) as and when expended.

(r) By deleting Section 10.2.8 of the Credit Agreement in its entirety and by
substituting in lieu thereof the following:

10.2.8 Upstream Payments. Create or suffer to exist any encumbrance or
restriction on the ability of a Subsidiary to make any Upstream Payment, except
for encumbrances or restrictions (i) pursuant to the Credit Documents,
(ii) existing under Applicable Law, (iii) with respect to the Property securing
the Permitted Development Bond Debt, or (iv) otherwise identified and fully
disclosed in Schedule 10.2.8.

 

8



--------------------------------------------------------------------------------

(s) By deleting clause (v) of Section 10.2.10 of the Credit Agreement in its
entirety and by substituting in lieu thereof the following:

(v) dispositions of Property (other than Equipment) that is not necessary to the
business of Borrowers, not to exceed $1,000,000 in the aggregate per Fiscal
Year, so long as Borrowers have given Administrative Agent written notice
thereof and have either reinvested the proceeds thereof in other assets to be
used in the business of such entity having an aggregate value of not less than
the aggregate value of the Property disposed of within sixty (60) days after
such disposition or remitted proceeds thereof to Administrative Agent for
application to the Revolver Loans and then to the other Obligations;

(t) By deleting Section 10.2.11 of the Credit Agreement in its entirety and by
substituting in lieu thereof the following:

10.2.11. Subsidiaries. Form or acquire any Subsidiary after the Closing Date,
except as part of a Permitted Acquisition; or permit any existing Subsidiary to
issue any additional Equity Interests, except (i) director’s qualifying shares,
or (ii) Equity Interests pledged to Administrative Agent.

(u) By deleting Schedule 1 to the Credit Agreement in its entirety and by
substituting in lieu thereof Schedule 1 attached to this Amendment.

(v) By deleting the references to “$35,000,000” and “$30,000,000” contained in
Sections 10.3.1(ii)(a) and (b), respectively, of the Credit Agreement and by
substituting in lieu thereof “$45,000,000” and “$40,000,000”, respectively.

3. Conditions Precedent. The effectiveness of the amendments set forth in
Section 2 hereof is subject to the satisfaction of each of the following
conditions precedent, in form and substance satisfactory to Administrative
Agent, unless satisfaction thereof is specifically waived in writing by
Administrative Agent:

(a) As of the date hereof, after giving effect to the amendments contained
herein, the Borrowers together, on a consolidated basis, shall be Solvent and no
Default or Event of Default shall exist;

(b) Administrative Agent shall have received and reviewed a copy of the
resolutions adopted by the managing member, board of directors or general
partner of each Obligor, duly authorizing and empowering such Obligor to enter
into, execute, deliver and perform its obligations under each of the Credit
Documents contemplated hereby to be delivered by such Obligor in connection
herewith, in each case duly certified by the Secretary or Assistant Secretary of
such Obligor; and such copies shall be satisfactory to Administrative Agent in
all respects;

(c) Borrowers shall have executed and delivered to Administrative Agent an
amendment and restatement of each Note outstanding under the Credit Agreement
made payable to a Lender that is increasing its Revolver Commitment pursuant to
this Amendment, duly executed by each Borrower;

(d) Administrative Agent shall have received the favorable, written opinion of
counsel to Obligors, in form and substance satisfactory to Administrative Agent,
as to the due authorization, execution and delivery by each Obligor of each of
the Credit Documents contemplated hereby to be delivered by such Obligor in
connection herewith, as to the enforceability of such Credit Documents, and as
to such other matters as Administrative Agent reasonably requires;

 

9



--------------------------------------------------------------------------------

(e) Administrative Agent shall have received one or more duly executed
counterparts of this Amendment from each Lender, Borrower and Guarantor;

(f) Administrative Agent shall have received full payment of the Amendment Fee
(as defined in Section 9 of this Amendment) for the benefit of the Lenders
increasing their Revolver Commitments and, if and when requested by
Administrative Agent, the other amounts described in Section 9 of this
Amendment; and

(g) Without limiting the generality of the foregoing items, Borrowers and
Guarantors shall have delivered or caused to be delivered to Administrative
Agent, in form and substance satisfactory to Administrative Agent, such
additional information, instruments, resolutions, documents, agreements,
certificates, opinions and other items as Administrative Agent reasonably
requests.

4. Ratification and Reaffirmation. To induce Administrative Agent and Lenders to
enter into this Amendment and grant the accommodations set forth herein, each
Borrower hereby ratifies and reaffirms the Obligations, each of the Credit
Documents and all of such Borrower’s covenants, duties, indebtedness and
liabilities under the Credit Documents.

5. Acknowledgments and Stipulations. To induce Administrative Agent and Lenders
to enter into this Amendment and grant the accommodations set forth herein, each
Borrower hereby acknowledges and stipulates that the Credit Agreement and the
other Credit Documents executed by such Borrower are legal, valid and binding
obligations of such Borrower that are enforceable against such Borrower in
accordance with the terms thereof; all of the Obligations are owing and payable
without defense, offset or counterclaim (and to the extent there exists any such
defense, offset or counterclaim on the date hereof, the same is hereby waived by
such Borrower); the security interests and liens granted by each Borrower in
favor of Lender are duly perfected, first priority security interests and liens
subject only to Permitted Liens; and the unpaid principal amount of the Loans
and the issued and outstanding Letters of Credit on and as of the close of
business on March 7, 2008, totaled $269,480,302.42.

6. Representations and Warranties. To induce Administrative Agent and Lenders to
enter into this Amendment and grant the accommodations set forth herein, each
Borrower hereby represents and warrants to Administrative Agent and Lenders
that, (a) as of the date hereof, after giving effect to the amendments contained
in this Amendment, (i) no Default or Event of Default exists, (ii) the Borrowers
together, on a consolidated basis, are Solvent, and (iii) each representation
and warranty made by such Borrower in the Credit Agreement is true and correct
in all material respects, except to the extent that any such representation or
warranty is stated to relate solely to an earlier date, in which case such
representation or warranty is true and correct in all material respects on and
as of such earlier date; and (b) the execution, delivery and performance of this
Amendment have been duly authorized by all requisite corporate action on the
part of such Borrower and this Amendment has been duly executed and delivered by
such Borrower.

7. References to Credit Agreement. Upon the effectiveness of the amendments set
forth in Section 2 hereof, each reference in the Credit Agreement to “this
Agreement,” “hereunder,” or words of like import shall mean and be a reference
to the Credit Agreement, as modified by this Amendment.

8. Breach of Amendment. This Amendment shall be part of the Credit Agreement and
any breach of any representation or warranty herein in any material respect or
any breach of any covenant herein shall constitute an Event of Default.

 

10



--------------------------------------------------------------------------------

9. Amendment Fee; Expenses of Administrative Agent. To induce Administrative
Agent and Lenders to enter into this Amendment and grant the accommodations set
forth herein, each Borrower, jointly and severally, hereby agrees to pay (a) to
Administrative Agent, for the benefit of those Lenders increasing their Revolver
Commitments as set forth on Schedule 1 attached hereto in accordance with their
respective pro rata shares of the increase in the aggregate Revolver Commitments
effected hereby, an amendment fee in the aggregate amount of $125,000 in
immediately available funds on the date hereof (the “Amendment Fee”), which
Amendment Fee shall be fully earned on the date hereof and nonrefundable once
paid, and (b) to Administrative Agent, on demand, all costs and expenses
incurred by Administrative Agent in connection with the preparation, negotiation
and execution of this Amendment and any other Credit Documents executed pursuant
hereto and any and all amendments, modifications, and supplements thereto,
including, without limitation, the costs and fees of Administrative Agent’s
legal counsel and any taxes or expenses associated with or incurred in
connection with any instrument or agreement referred to herein or contemplated
hereby.

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the internal laws of the State of Georgia. This Amendment is
intended to take effect as a document executed under seal.

11. Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

12. No Novation, etc. Except as otherwise expressly provided in this Amendment,
nothing herein shall be deemed to amend or modify any provision of the Credit
Agreement or any of the other Credit Documents, each of which shall remain in
full force and effect. This Amendment is not intended to be, nor shall it be
construed to create, a novation or accord and satisfaction, and the Credit
Agreement as herein modified shall continue in full force and effect.

13. Counterparts; Electronic Delivery. This Amendment may be executed in any
number of counterparts and by different parties to this Amendment on separate
counterparts, each of which, when so executed and delivered, shall be deemed an
original, but all of which shall together constitute one and the same agreement.
Delivery of a manually executed counterpart of this Amendment by telefacsimile
or electronic mail transmission shall be equally effective as delivery of an
original executed counterpart of this Amendment. Any party delivering a manually
executed counterpart of this Amendment by telefacsimile or electronic mail
transmission shall also deliver an original executed counterpart of this
Amendment, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability and binding effect of this Amendment.

14. Further Assurances. To induce Administrative Agent and Lenders to enter into
this Amendment and grant the accommodations set forth herein, each Borrower
hereby agrees to take such further actions as Lender reasonably requests from
time to time in connection herewith to evidence or give effect to the amendments
set forth herein or any of the transactions contemplated hereby.

15. Section Titles. Section titles and references used in this Amendment shall
be without substantive meaning or content of any kind whatsoever and are not a
part of the agreements among the parties hereto.

16. Release of Claims. To induce Administrative Agent and Lenders to enter into
this Amendment and grant the accommodations set forth herein, each Guarantor and
each Borrower hereby releases, acquits and forever discharges Administrative
Agent and Lenders, and all officers, directors, agents, employees, successors
and assigns of Administrative Agent and Lenders, from any and all liabilities,
claims, demands, actions or causes of action of any kind or nature (if there be

 

11



--------------------------------------------------------------------------------

any), whether absolute or contingent, disputed or undisputed, at law or in
equity, or known or unknown, that such Guarantor or Borrower now has or ever had
against Administrative Agent or any Lender arising under or in connection with
any of the Credit Documents or otherwise. Each Guarantor and each Borrower
hereby represents and warrants to Administrative Agent and Lenders that such
Guarantor or Borrower has not transferred or assigned to any Person any claim
that such Guarantor or Borrower ever had or claimed to have against
Administrative Agent or any Lender.

17. Waiver of Jury Trial. To the fullest extent permitted by applicable law,
each party hereto hereby waives the right to trial by jury in any action, suit,
counterclaim or proceeding arising out of or related to this Amendment.

[Remainder of page intentionally left blank - signatures commence on following
page]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed under seal and delivered by their respective duly authorized officers
on the date first written above.

 

ADMINISTRATIVE AGENT:   BANK OF AMERICA, N.A.   By:  

/s/ Dennis S. Losin

  Name:  

Dennis S. Losin

  Title:  

Senior Vice President

LENDERS:   BANK OF AMERICA, N.A.   By:  

/s/ Dennis S. Losin

  Name:  

Dennis S. Losin

  Title:  

Vice President

  WELLS FARGO FOOTHILL, LLC   By:  

/s/ Mark Bradford

  Name:  

 

Mark Bradford

  Title:  

 

Vice President

  THE CIT GROUP/BUSINESS CREDIT, INC.   By:  

/s/ Mark J. Long

  Name:  

 

Mark J. Long

  Title:  

 

Vice President

  LASALLE BANK NATIONAL ASSOCIATION   By:  

/s/ Emily Eigel

  Name:  

 

Emily Eigel

  Title:  

 

Vice President

  WACHOVIA CAPITAL FINANCE
CORPORATION (CENTRAL)   By:  

/s/ Laura D. Wheeland

  Name:  

 

Laura D. Wheeland

  Title:  

 

Vice President

[Signatures continue on following page]

 

Signature Page - Ninth Amendment (BofA-PNA)



--------------------------------------------------------------------------------

  CITIZENS BANK OF MASSACHUSETTS   By:  

/s/ Christopher Naivue

  Name:  

Christopher Naivue

  Title:  

Vice President

  NATIONAL CITY BUSINESS CREDIT, INC.   By:   /s/ Jason Hanes   Name:  

 

Jason Hanes

  Title:  

 

Vice President

  PNC BANK, NATIONAL ASSOCIATION   By:   /s/ Alex M. Council   Name:  

 

Alex M. Council

  Title:  

 

Vice President

  TEXTRON FINANCIAL CORPORATION   By:   /s/ Chris Grivakis   Name:  

 

Chris Grivakis

  Title:  

 

Senior Account Executive

  E*TRADE BANK   By:   /s/ Matthew Geary   Name:  

 

Matthew Geary

  Title:  

 

Executive Vice President

 

MERRILL LYNCH BUSINESS FINANCIAL
SERVICES INC. (f/k/a Merrill Lynch Capital, a

division of Merrill Lynch Business Financial Services Inc.)

  By:   /s/ Mark Blankstein   Name:  

 

Mark Blankstein

  Title:  

 

Its Duly Authorized Signatory

[Signatures continue on following page]

 

Signature Page - Ninth Amendment (BofA-PNA)



--------------------------------------------------------------------------------

BORROWERS:   SMITH PIPE & STEEL COMPANY   By:  

/s/ Mary Ann Sigler

  Name:  

Mary Ann Sigler

  Title:  

Vice President

  INFRA-METALS CO.   By:  

/s/ Mary Ann Sigler

  Name:  

Mary Ann Sigler

  Title:  

Vice President

  FERALLOY CORPORATION   By:  

/s/ Mary Ann Sigler

  Name:  

Mary Ann Sigler

  Title:  

Vice President

  DELTA STEEL, L.P.   By:   Delta GP, L.L.C., its general partner     By:  

/s/ Mary Ann Sigler

    Name:  

Mary Ann Sigler

    Title:  

Vice President

  By:   Delta LP, L.L.C., its limited partner     By:  

/s/ Mary Ann Sigler

    Name:  

Mary Ann Sigler

    Title:  

Vice President

  DELTA GP, L.L.C.   By:  

/s/ Mary Ann Sigler

  Name:  

Mary Ann Sigler

  Title:  

Vice President

[Signatures continue on following page]

 

Signature Page - Ninth Amendment (BofA-PNA)



--------------------------------------------------------------------------------

  DELTA LP, L.L.C.   By:  

/s/ Mary Ann Sigler

  Name:  

Mary Ann Sigler

  Title:  

Vice President

  PNA GROUP, INC.   By:   /s/ Mary Ann Sigler   Name:  

 

Mary Ann Sigler

  Title:  

 

Vice President

  DELNOR CORPORATION   By:   /s/ Mary Ann Sigler   Name:  

 

Mary Ann Sigler

  Title:  

 

Vice President

  MSC MANAGEMENT, INC.   By:   /s/ Mary Ann Sigler   Name:  

 

Mary Ann Sigler

  Title:  

 

Vice President

  METALS SUPPLY COMPANY, LTD.   By:   MSC Management, Inc., its general partner
    By:   /s/ Mary Ann Sigler     Name:  

 

Mary Ann Sigler

    Title:  

 

Vice President

  By:   PNA Group, Inc., its limited partner     By:   /s/ Mary Ann Sigler    
Name:  

 

Mary Ann Sigler

    Title:  

 

Vice President

[Signatures continue on following page]

 

Signature Page - Ninth Amendment (BofA-PNA)



--------------------------------------------------------------------------------

  PRECISION FLAMECUTTING AND STEEL, L.P.   By:   Precision GP Holding, LLC, its
general partner     By:  

/s/ Mary Ann Sigler

    Name:  

Mary Ann Sigler

    Title:  

Vice President

  By:   PNA Group, Inc., its limited partner     By:  

/s/ Mary Ann Sigler

    Name:  

Mary Ann Sigler

    Title:  

Vice President

  PRECISION GP HOLDING, LLC   By:  

/s/ Mary Ann Sigler

  Name:  

Mary Ann Sigler

  Title:  

Vice President

 

Signature Page - Ninth Amendment (BofA-PNA)



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

Lender

   Revolver
Commitment    Term Loan 1
Commitment   Term Loan 2
Commitment   Total

Bank of America, N.A.

   $77,600,000.00    N/A*   N/A*   $77,600,000.00

LaSalle Bank National Association

   $46,100,000.00    N/A*   N/A*   $46,100,000.00

Wachovia Capital Finance Corporation (Central)

   $46,100,000.00    N/A*   N/A*   $46,100,000.00

The CIT Group/Business Credit, Inc,

   $41,100,000.00    N/A*   N/A*   $41,100,000.00

Wells Fargo Foothill, LLC

   $40,500,000.00    N/A*   N/A*   $40,500,000.00

Citizens Bank of Massachusetts

   $40,000,000.00    N/A*   N/A*   $40,000,000.00

PNC Bank, National Association

   $30,000,000.00    N/A*   N/A*   $30,000,000.00

National City Business Credit, Inc.

   $28,800,000.00    N/A*   N/A*   $28,800,000.00

Merrill Lynch Business Financial Services Inc. (f/k/a Merrill Lynch Capital, a
division of Merrill Lynch Business Financial Services Inc.)

   $28,000,000.00    N/A*   N/A*   $28,000,000.00

Textron Financial Corporation

   $27,000,000.00    N/A*   N/A*   $27,000,000.00

E*Trade Bank

   $19,800,000.00    N/A*   N/A*   $19,800,000.00

Total

   $425,000,000.00    N/A*   N/A*   $425,000,000.00

 

* The Term Loan 1 Commitment and Term Loan 2 Commitment of each Lender expired
upon the funding by such Lender of its Term Loan 1 Advance and Term Loan 2
Advance, respectively. Each of the Term Loans has been paid in full.

 

Schedule 1 - Ninth Amendment (BofA-PNA)



--------------------------------------------------------------------------------

CONSENT AND REAFFIRMATION

Each of the undersigned, being a guarantor of the Obligations of Borrowers at
any time owing to Administrative Agent and Lenders, hereby (i) acknowledges
receipt of a copy of the foregoing Ninth Amendment to Amended and Restated
Credit and Security Agreement; (ii) consents to Borrowers’ execution and
delivery thereof and of the other documents, instruments or agreements Borrowers
agree to execute and deliver pursuant thereto; (iii) agrees to be bound thereby;
and (iv) affirms that nothing contained therein shall modify in any respect
whatsoever its guaranty of the Obligations and reaffirms that such guaranty is
and shall remain in full force and effect.

IN WITNESS WHEREOF, each of the undersigned has executed this Consent and
Reaffirmation under seal as of the date of such Ninth Amendment to Amended and
Restated Credit and Security Agreement.

 

 

PNA GROUP HOLDING CORPORATION

(F/K/A TRAVEL HOLDING CORPORATION)

 

By:

 

/s/ Mary Ann Sigler

 

Name:

 

Mary Ann Sigler

 

Title:

 

Vice President

  PNA INTERMEDIATE HOLDING CORPORATION  

By:

 

/s/ Mary Ann Sigler

 

Name:

 

Mary Ann Sigler

 

Title:

 

Vice President

 

Consent and Reaffirmation - Ninth Amendment (BofA-PNA)